IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAUREN L. HARRIS,1                            §
                                              §   No. 81, 2015
         Petitioner Below,                    §
         Appellant,                           §
                                              §   Court Below—Family Court
         v.                                   §   of the State of Delaware,
                                              §   in and for Sussex County,
MATTHEW R. BOWERS,                            §   File No. CS09-01253
                                              §   Petition No. 14-09905
         Respondent Below,                    §
         Appellee.                            §

                               Submitted: May 27, 2015
                                Decided: June 2, 2015

                                            ORDER

         This 2nd day of June 2015, it appears to the Court that, on May 13, 2015, the

Chief Deputy Clerk issued a notice to show cause, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for her failure to

file an opening brief and appendix on May 1, 2015.                   The appellant has not

responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                                    Justice
1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).